ORDER

PER CURIAM.
Artisan Marble and Granite, LLC, appeals from a Judgment entered by the Associate Circuit Division of St. Louis County Circuit Court dissolving an injunction that had been imposed on Joseph C. Burris in response to Mr. Burris’s alleged breach of the terms his employment agreement.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).